

116 S4508 IS: Warfighting Software Enhancement Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4508IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo authorize a pilot program to explore the use of consumption-based solutions to address software-intensive warfighting capability.1.Short titleThis Act may be cited as the Warfighting Software Enhancement Act of 2020.2.Pilot program exploring the use of consumption-based solutions to address software-intensive warfighting capability(a)FindingIn its final report, the Section 809 Panel recommended the adoption of consumption-based approaches at the Department of Defense, stating, More things will be sold as a service in the future. XaaS could really mean everything in the context of the Internet of things (IoT). Consumption-based solutions are appearing in many industry sectors, from last mile transportation (e.g., bike shares and electric scooters) to agriculture (e.g., tractor-as-a-service for farmers in developing countries). Most smart phone users are familiar with software updates that provide bug fixes or new features. A more extreme example of technology innovation enabled by the IoT is the ability to deliver physical performance improvements to vehicles through over-the-air software updates … In the not-so-distant future, cloud computing and the IoT will enable consumption-based solution offerings and delivery models that are hard to imagine today.(b)Sense of CongressIt is the sense of Congress—(1)that the Department of Defense should take advantage of as-a-service or aaS approaches in commercial capability development, particularly where the capability is software-defined, and cloud-enabled;(2)to support the Department of Defense’s commitment to new approaches to development and acquisition of software;(3)that the Department should explore a variety of approaches, to include the use of consumption-based solutions for software-intensive warfighting capability; and(4)that, in conducting activities under the pilot program established under this program, the Department should use the Software pathway under the new Adaptive Acquisition Framework. (c)In generalSubject to the availability of appropriations, the Secretary of Defense is authorized to establish a pilot program to explore the use of consumption-based solutions to address software-intensive warfighting capability.(d)Selection of initiativesThe Secretary of each military department and the commander of each combatant command with acquisition authority shall propose for selection by the Secretary of Defense for the pilot program at least one and not more than three initiatives that are well-suited to explore consumption-based solutions to address software-intensive warfighting capability. The initiatives may be new or existing programs of record and shall focus on software-defined or machine-enabled warfighting applications, and may include applications that—(1)rapidly analyze sensor data;(2)secure warfighter networks, including multi-level security;(3)swiftly transport information across various networks and network modalities; or(4)otherwise enable joint all-domain operational concepts, including in a contested environment. (e)Contract requirementsContracts for consumption-based solutions entered into pursuant to the pilot program shall provide for—(1)the solution to be measurable on a frequent interval customary for the type of solution; (2)the contractor to notify the government when consumption reaches 75 percent and 90 percent of the contract funded amount; and(3)discretion for the contracting officer to add new features or capabilities without additional competition for the contract, provided that the amount of the new features or capabilities does not exceed 25 percent of the total contract value.(f)Duration of initiativesEach initiative carried out under the pilot program shall be carried out during the three-year period following selection of the initiative.(g)Monitoring and evaluation of pilot programThe Director of the Office of Cost Assessment and Program Evaluation shall establish continuous monitoring to evaluate the pilot program established under subsection (c), including collecting data on cost, schedule, and performance from the program office, the user community, and the contractors. (h)Reports(1)Initial reportNot later than January 31, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on initiatives selected for the pilot program, roles and responsibilities for implementing the pilot program, and the monitoring and evaluation approach for the pilot. (2)Progress reportNot later than April 15, 2021, the Secretary of Defense shall submit to the congressional defense committees a report on the progress of the initiatives.(3)Final reportNot later than 3 years after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the cost, schedule, and performance outcomes of the initiatives. The report shall also include lessons learned about the use of consumption-based solutions for software-intensive capabilities and any recommendations for statutory or regulatory changes to facilitate their use. (i)DefinitionsIn this section:(1)Congressional defense committeesThe term congressional defense committees has the meaning given the term in section 101(a)(16) of title 10, United States Code.(2)Consumption-based solutionThe term consumption-based solution means any combination of software, hardware or equipment, and labor or services that provides a seamless capability that is metered and billed based on actual usage and predetermined pricing per resource unit, and includes the ability to rapidly scale capacity up or down. 